DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 4-10, and 12-20 are pending.
With the amendments to the claims, U.S.C. 112(f) is no longer invoked.
Allowable Subject Matter
Claims 1-2, 4-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art of record do not teach or suggest individually or in combination
wherein the controller is further configured to receive a system current based upon the first and second current indications, to receive a standby indication that the first power supply unit is in a standby mode and that the second power supply unit is in an active mode, and to double the system current when the first power supply unit is in the standby mode and that the second power supply unit is in the active mode, wherein the power assist unit is configured to supply additional current.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Anthony De Jong (Reg.#: 60244) on 5/17/2021.
The application has been amended as follows: 
1.  (Proposes Amended) An information handling system, comprising:
a first power supply unit configured to provide power to a power rail to power a load of the information handling system, to provide a first input power indication that indicates whether or not the first power supply unit is receiving good input power, to provide a first output power indication that indicates whether or not the first power supply unit is providing good power to the power rail, and to provide a first current indication that indicates an amount of current that the first power supply unit is providing to the load;
a second power supply unit configured to provide power to the power rail, to provide a second input power indication that indicates whether or not the second power supply unit is receiving good input power, to provide a second output power indication that indicates whether or not the second power supply unit is providing good power to the power rail, and to provide a second current indication that indicates an amount of current that the second power supply unit is providing to the load; and
a power assist unit coupled to the power rail, the power assist unit including:
a power storage element;
a converter coupled to the power storage element and to the power rail; and
a controller configured to receive a hold-up signal from the information handling system, and in response to receiving the hold-up signal, to direct the converter to 
wherein the controller is further configured to receive a system current and that the second power supply unit is in an active mode, and to double the system current and that the second power supply unit is in the active mode, wherein the power assist unit is configured to supply additional current.
9.  (Proposed Amended) A method, comprising:
providing, by a first power supply unit of an information handling system, power to a power rail to power a load of the information handling system;
providing a first input power indication that indicates whether or not the first power supply unit is receiving good input power;
providing a first output power indication that indicates whether or not the first power supply unit is providing good power to the power rail;
providing a first current indication that indicates an amount of current that the first power supply unit is providing to a load;
providing, by a second power supply unit, power to the power rail;
providing a second input power indication that indicates whether or not the second power supply unit is receiving good input power;
providing a second output power indication that indicates whether or not the second power supply unit is providing good power to the power rail;

coupling a converter of a power assist unit to the power rail and to a power storage element of the power assist unit;
receiving, by the power assist unit, a hold-up indication, wherein the hold-up signal is based upon the first and second input power indications, upon the first and second output power indications, and upon the first and second current indications;
directing the converter to provide power from the power storage element to the power rail in response to receiving the hold-up signal;
receiving, by the controller, a system current 
receiving a standby indication that the first power supply unit is in a standby mode, and an active indication that the second power supply unit is in an active mode; and
doubling, by the controller, the system current  that the second power supply unit is in the active mode, wherein and the power assist unit is configured to supply additional current.
17.  (Proposed Amended) An information handling system, comprising:
a power assist unit coupled to a power rail of the information handling system, the power assist unit including:
a power storage element;
a converter coupled to the power storage element and to the power rail; and

a first input power indication indicating that a first power supply unit is not receiving good input power;
a first output power indication indicating that the first power supply unit is not providing good power to the power rail;
a first current indication that indicates an amount of current that the first power supply unit is providing to a load;
a second input power indication indicating that a second power supply unit is not receiving good input power;
a second output power indication indicating that the second power supply unit is not providing good power to the power rail;
a second current indication that indicates an amount of current that the first power supply unit is providing to a load;
wherein the controller is further configured to receive a system current and that the second power supply unit is in an active mode, and to double the system current and the second power supply unit is in the active mode, wherein the power assist unit is configured to supply additional current.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        May 18, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187